

117 HR 368 IH: Protecting Vice Presidents Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 368IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mrs. Torres of California introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide United States Secret Service protection to former Vice Presidents, their spouses, and their children under 16, and for other purposes.1.Short titleThis Act may be cited as the Protecting Vice Presidents Act.2.Secret Service protection to former Vice Presidents, their spouses, and their children under age of 16Section 3056(a)(8) of title 18, United States Code, is amended to read as follows:(8)Former Vice Presidents, their spouses, and their children who are under 16 years of age, except that protection of a spouse shall terminate in the event of remarriage..